Title: To John Adams from Mathew Carey, 20 July 1813
From: Carey, Mathew
To: Adams, John



Sir,
ante 20 July 1813


Your favours of the 3d. 5th. 7th. & 8th are before me, & call for a renewal of my acknowledgments for the warm interest your public spirit has led you to take in the Success of the Naval History.
I enclose two papers, which you wished to be returned.
I am unacquainted with the Situation or native Country, or any other of the circumstances of Mr Prince. He called at my Store & made me the offer of a share in his work, which I declined to take. He appears a genteel man.
I have no objection to the success of his work, I shall be fully & completely repaid for the time, trouble, expense, & risque, bestowed upon mine. And my motto has always been Sterne’s address to the Fly-“There’s room enough for thee & me.”
It is my wish that full justice be done to the part you have taken in the establishment of a navy. And if you furnish me with the detail in the form of a memoir, I pledge my honour it shall be seen by no person by but myself & Mr Clarke; & when he has done with it, I shall return it. Stat cuique Sua gloria, is a noble & fair maxim. And nothing can be more injurious to national character or national interest, than inattention on this subject. This wretched & deleterious  procedure blunts & smothers  one of the most powerful stimuli to great & glorious action—stimuli, which, notwithstanding the  incalculable disadvantages under which the fifty states of Greece laboured, elevated hosts of their citizens to a degree of transcendent glory, to which, in these degenerate, & money-making, & huckstering days, the aching eye looks up at an immeasurable & K impossible distance. There has not been, to my knowledge, a single efficient step taken by our government to foster the noble, the godlike passion of patriotism or public spirit. All our public measures have had a directly opposite tendency—a tendency to make money our God—to foster & extend the unholy spirit of avarice. We started in our career, under auspices probably more advantageous than any other nation in the world. But one of the heroes of the Revolution, now rising from the grave, & looking at his mereticious, fallen native Country, might address her in the language of Milton--
“If thou beest she— but ah how lost
how fallen!”
We have a glorious form of government. Never was civil liberty, in the fullest extent, purchased at so small a sacrifice of personal interest—never was so large a community as ours kept together, with so little pressure from the government. But we are wholly unworthy of these advantages, And I am sure we will not long enjoy them. It is impossible for our government to resist the tremendous combination formed against it by the most wealthy & influential portion of the Community in your section of the Union. Never were the public Passions so highly excited as they are at present, without producing an explosion. Those who produce it will be among the greatest sufferers.
I have been led to a discussion wh. I did not contemplate when I began, & sometimes am inclined to hope I may deceive myself by anticipations rather more gloomy than those of my friends.—In this Life I can not long indulge. The painful certainty of approaching ill irrestibly focuses itself on my mind.
With due respect, I am / Your obt. hble servt

Mathew Carey